In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00420-CR

JOHN MORGAN GREER, Appellant                §   On Appeal from County Criminal Court
                                                No. 10

                                            §   of Tarrant County (A2957363)

V.                                          §   February 4, 2021

                                            §   Memorandum Opinion by Justice Wallach

THE STATE OF TEXAS                          §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the county criminal court’s judgment. It is ordered that the judgment

of the county criminal court is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach